Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-24 and species of SEQ ID NOs: 1,3-8, 10, 99 and 101 in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-7, 14-17, 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Claims 1-5, 8-13, 18-19 and 22-24 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pages 13 and 10-15. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-13, 18-19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 and dependent claims 2-5 call for specific amino acids in the framework of variable heavy region and variable light region of an antibody with 6 CDRS. This is confusing because it is unclear what the numerical structure is based on. Are these required amino acids in the antibody framework based on the Kabat, Chothia or Chothia/Kabat definition? The instant specification does not help in making this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 18-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., US2011/0184152 (instant PTO-892) in view of Heavner et al., US7,393,662 (instant PTO-892).
The claims call for a multivalent antibody with specific amino acid residues in the framework of the variable heavy region (VH) and the variable light region (VL). The dependent claims variable heavy chain regions with framework sequences of SEQ ID NOs: 1, 3, 4 and 5 which are encompassed by VHa SEQ ID NO: 101; and variable light chain regions with framework sequences of SEQ ID NOs: 6, 7, 8 and 10 which are encompassed by VLa SEQ ID NO: 99.  Claims 18 and 19 further call for CDRS in the 
Adam teaches producing humanized multivalent antibodies (see abstract). Adams teaches antibodies with dual specificity: which bind to two different antigens (see paragraphs 1, 3,10, 12 and 44) as required in instant claims 1 and 22-23. Adam teaches the specific CDRH1-3 as SEQ ID NOs: 56-58 (see Figure 5, dAbH1) which are the same sequences as instantly claimed SEQ ID NOs: 143-145 of instant claim 18 and CDRL1-3 as SEQ ID NOs: 59-61 (see Figure 5, dAbL1) which are the same sequences as instantly claimed SEQ ID NOs: 146-148 of instant claim 19. Further, since CDRH3 SEQ ID NO: 58 is not the same as SEQ ID NO: 129 of claim 1, this limitation is also met. Adams teaches SEQ ID NO: 203 which is a 645dsFv light chain and is 96.5% identical to instantly claimed SEQ ID NO: 99 and also encompassed the framework instantly claimed sequences SEQ ID NOs: SEQ ID NOs: 6, 7, 8 and 10 as in instant claims 9-12. Instant claim 10 allows up to 5 changes in the framework and therefore, the SEQ ID NO: 203 taught by Adams meets the instant requirements. Adams also teaches a 645dsFv heavy chain (see Figure 5 and Table 1, page 17) but does not specifically teach all of the claimed framework modifications.
Heavner teaches mimetibodies with specific framework modifications in the FC domain for increasing the half-life of these proteins (see column 1, lines 15-30). Heavener teaches Vh3b heavy chain variable region sequences, frameworks in Figure 4 which depicts their SEQ ID NO: 34 which encompasses instantly claimed SEQ ID NOs: 101 and framework sequences SEQ ID NOs: 1, 3-5 and Figure 10 which depicts their SEQ ID NO: 40 which encompasses instantly claimed SEQ ID NOs: 99 and 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Adams and Heavner. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Adams and Heavner teach that one of ordinary skill in the art would want to produce a product including multivalent antibodies with a longer in vivo half-life and that this can be achieved by modifying the antibody framework. Adams teaches the there is a need to product antigen-binding immunoglobulins that have a long in vivo half-life without this long life being achieved through interactions with a FcRn receptor or chemically modified (see paragraph 6) and Heavner teaches one of ordinary skill in the art the possible modifications to the framework as in instant claims 1-5 to achieve this through routine optimization since the modifications are already disclosed in the prior art to increase the half-life of proteins and antibodies. The requirement of the specific antibody molecule format of claim 24 would have been prima facie obvious to one of ordinary skill in the art to choose from the antibody fragments; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (See also MPEP §2143(E). The person of 

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649